DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 05/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,291,304 and U.S. Patent # 10,707,930 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
Claim 1 is drawn to a method comprising steps of selecting whether to perform precoding process; generating a first transmission symbols sequence and a second transmission symbols sequence using a first baseband symbol sequence and a second baseband symbol sequence; and transmitting the first and second transmission symbol sequence from a first antenna and a second antenna respectively in the same frequency at the same time, wherein in a case where result of selecting indicates that the precoding process is performed, the first and the second transmission symbol sequence are generated by performing the precoding process using N matrices F[i], the first transmission symbol sequence includes the first baseband symbol sequence to which precoding process is not applied and the second baseband symbol sequences to which precoding process is not applied, and the second transmission symbol sequence includes the first baseband symbol sequence to which precoding process is applied and the second baseband symbol sequences to which precoding process is applied. Closest prior art, Lim et al. US 2016/0374060, discloses the method comprising steps of generating a first transmission symbols sequence and a second transmission symbols sequence using a first baseband symbol sequence and a second baseband symbol sequence; and transmitting the first and second transmission symbol sequence from a first antenna and a second antenna respectively in the same frequency at the same time. However, prior art of record fails to disclose either alone or in combination the details of a method comprising steps of selecting whether to perform precoding process; wherein in a case where result of selecting indicates that the precoding process is performed, the first and the second transmission symbol sequence are generated by performing the precoding process using N matrices F[i], the first transmission symbol sequence includes the first baseband symbol sequence to which precoding process is not applied and the second baseband symbol sequences to which precoding process is not applied, and the second transmission symbol sequence includes the first baseband symbol sequence to which precoding process is applied and the second baseband symbol sequences to which precoding process is applied, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-4:
Claims 2-4 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest selecting whether to perform precoding process; wherein in a case where result of selecting indicates that the precoding process is performed, the first and the second transmission symbol sequence are generated by performing the precoding process using N matrices F[i], the first transmission symbol sequence includes the first baseband symbol sequence to which precoding process is not applied and the second baseband symbol sequences to which precoding process is not applied, and the second transmission symbol sequence includes the first baseband symbol sequence to which precoding process is applied and the second baseband symbol sequences to which precoding process is applied as recited in claim 5 for the same reason stated in claim 1 above.
Regarding claims 6-8:
Claims 6-8 are allowed as being dependent on claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/           Primary Examiner, Art Unit 2633